     Case 3:20-cv-00418-MMD-CLB Document 3 Filed 08/10/20 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                ***

6     RONNY POWE,                                       Case No. 3:20-cv-00418-MMD-CLB

7                                       Petitioner,                    ORDER
             v.
8
      NEVADA, STATE OF, et al.,
9
                                    Respondents.
10

11          Petitioner has submitted a pro se petition for writ of habeas corpus pursuant to 28

12   U.S.C. § 2254. (ECF No. 1-1.) Petitioner has not submitted an application to proceed in

13   forma pauperis or paid the filing fee. Accordingly, this matter has not been properly

14   commenced. See 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2. Therefore, the present

15   action will be dismissed without prejudice to the filing of a new petition in a new action

16   with either the $5.00 filing fee or a completed application to proceed in forma pauperis on

17   the proper form with both an inmate account statement for the past six months and a

18   properly executed financial certificate.

19          It does not appear from the papers presented that a dismissal without prejudice

20   will materially affect a later analysis of any timeliness issue with regard to a new action

21   filed in a timely manner. 1 Petitioner at all times remains responsible for properly

22   exhausting his claims, for calculating the running of the federal limitation period as applied

23   to his case, and for properly commencing a timely-filed federal habeas action.

24          It is therefore ordered that the Clerk of the Court detach and file the petition (ECF

25   No. 1-1).

26          1Petitioner  states on the face of his petition that he challenges a judgment of
27   conviction entered in February 2017 (ECF No. 1-1 at 3). He further indicates that he did
     not appeal or pursue state postconviction relief. (Id. at 1.) The Court takes judicial notice
28   of the docket of the Nevada Supreme Court and the Nevada Court of Appeals, which
     appears to reflect that the Nevada Supreme Court dismissed his direct appeal as untimely
     and does not reflect that Petitioner pursued any state habeas relief. See Case No. 72840.
     Case 3:20-cv-00418-MMD-CLB Document 3 Filed 08/10/20 Page 2 of 2



1           It is further ordered that this action is dismissed without prejudice to the filing of a

2    new petition in a new action with a properly completed application form to proceed in

3    forma pauperis.

4           It is further ordered that a certificate of appealability is denied, as jurists of reason

5    would not find the Court’s dismissal of this improperly commenced action without

6    prejudice to be debatable or incorrect.

7           It is further ordered that the Clerk of the Court enter judgment accordingly and

8    close this case.

9           DATED THIS 10th day of August 2020.
10

11
                                                 MIRANDA M. DU
12                                               CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
